Title: From John Adams to Freemasons of State of Maryland, July 1798
From: Adams, John
To: State of Maryland, Freemasons of


				To The Freemasons Of The State Of Maryland. 
					Gentlemen, 
					July 1798
				
				I thank you for this generous and noble address.

The zeal you display to vindicate your society from the imputations and suspicions of being “inimical to regular government and divine religion,” is greatly to your honor. It has been an opinion of many considerate men, as long as I can remember, that your society might, in some time or other, be made an instrument of danger and disorder to the world. Its ancient existence and universal prevalence are good proofs that it has not heretofore been applied to mischievous purposes; and in this country I presume that no one has attempted to employ it for purposes foreign from its original institution. But in an age and in countries where morality is, by such numbers, considered as mere convenience, and religion a lie, you are better judges than I am, whether ill uses have been or may be made of Masonry.

Your appeal to my own breast, and your declaration that I shall there find your sentiments, I consider as a high compliment; and feel a pride in perceiving and declaring that the opinions, principles, and feelings expressed are conformable to my own. With you I fear that no hope remains but in preparation for the worst that may ensue.

Persevere, gentlemen, in revering the Constitution which secures your liberties, in loving your country, in practising the social as well as the moral duties, in presenting your lives, with those of your fellow–citizens, a barrier to defend your independence, and may the architect all–powerful surround you with walls impregnable, and receive you, finally (your country happy, prosperous, and glorious), to mansions eternal in the Heavens!

With heart–felt satisfaction, I reciprocate your most sincere congratulations on an occasion the most interesting to Americans. No light or trivial cause would have given you the opportunity of beholding your Washington again relinquishing the tranquil scenes in delicious shades. To complete the character of French philosophy and French policy, at the end of the eighteenth century, it seemed to be necessary to combat this patriot and hero.
				
					John Adams.
				
				
			